Valerie Redus, Individually,
                                                                   and Robert M. Redus,
                                                                     Individually and as
                                                                 Administrator of the Estate of
                                                                       Robert Cameron
                                                                      RedusAppellee/s

                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 12, 2015

                                     No. 04-15-00120-CV

              UNIVERSITY OF INCARNATE WORD and Christopher Carter,
                                 Appellants

                                              v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07249
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       In this accelerated appeal, on April 22, 2015, Appellees filed their brief. On June 4,
2015, Appellant filed an opposed motion for leave to file a supplemental brief and the
supplemental brief. See TEX. R. APP. P. 38.7; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.4, cmt.
         Appellant’s motion for leave to file a supplemental brief is GRANTED; the supplemental
brief is filed.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court